Schirick, J.
This is an application for a certiorari order to review a determination of the Commissioner of Agriculture and Markets denying the petitioner’s application for a milk license.
The respondent has appeared specially and raised the objection that this petition cannot be entertained because the proceeding was not commenced within the thirty-day period provided for in section 258-d of the Agriculture and Markets Law, as amended by chapter 409 of the Laws of 1937.
*370This objection must be sustained. Assuming that the thirty-day period commenced to run on the day when the petitioner received notice of the denial of his application, on July seventeenth, the time to institute review proceedings expired on August sixteenth. On that date the order to show cause with which'this application was commenced was not even signed. Certainly, the mere preparation of a petition, unaccompanied by any official action or notice to the respondent, cannot be considered the institution of a proceeding to review by certiorari.
The application is denied, with ten dollars costs.